UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6674



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTHUR W. PRIVOTT, a/k/a Big Bud,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
District Judge. (CR-98-5; CA-99-73)


Submitted:   November 30, 2005         Decided:     December 15, 2005


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur W. Privott, Appellant Pro Se. Fenita Morris Shepard, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Arthur W. Privott seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion after

remand by this court.            This order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue     absent   “a   substantial      showing     of   the    denial      of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the    district      court’s      assessment        of    his

constitutional      claims      is   debatable   and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).             We have independently reviewed the

record   and    conclude      that   Privott   has   not    made      the   requisite

showing. Accordingly, we deny a certificate of appealability, deny

Privott’s motion for appointment of counsel, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                       - 2 -